Name: Commission Regulation (EC) No 2825/94 of 21 November 1994 suspending the issue of import licences for certain products processed from sour cherries originating in the Republics of Bosnia-Herzegovina, Croatia and Slovenia and the former Yugoslav Republic of Macedonia
 Type: Regulation
 Subject Matter: plant product;  foodstuff;  political geography;  international trade;  tariff policy
 Date Published: nan

 No L 299/18 Official Journal of the European Communities 22. 11 . 94 COMMISSION REGULATION (EC) No 2825/94 of 21 November 1994 suspending the issue of import licences for certain products processed from sour cherries originating in the Republics of Bosnia-Herzegovina, Croatia and Slovenia and the former Yugoslav Republic of Macedonia THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 3698/93 of 22 December 1993 concerning the arrangements appli ­ cable to the import into the Community of products originating in the Republics of Bosnia-Herzegovina, Croatia and Slovenia and the former Yugoslav Republic of Macedonia ('), and in particular Article 9 thereof, Whereas Regulation (EC) No 3698/93 lays down for 1994 a ceiling of 19 900 tonnes for imports of certain sour cherries from the abovementioned Republics ; whereas, where that ceiling is exceeded, the Commission may suspend the issue of import licences ; Whereas, in October 1994, licence applications already significantly exceeded the ceiling of 19 900 tonnes ; whereas it therefore appears, from the quantities for which licences have been applied for, that the ceiling in question will be exceeded by actual imports ; whereas, given the urgency of the situation, the issue of the said certificates should be immediately suspended, HAS ADOPTED THIS REGULATION : Article 1 The issue of import licences applied for from the date of entry into force of this Regulation for products processed from sour cherries falling within CN codes ex 0811 90 10, ex 0811 90 30, ex 0811 90 75, ex 0812 10 00, 2008 60 51 , 2008 60 61 , 2008 60 71 and 2008 60 91 originating in the Republics of Bosnia ­ Herzegovina, Croatia and Slovenia and the former Yugoslav Republic of Macedonia is hereby suspended. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 21 November 1994. For the Commission Rene STEICHEN Member of the Commission (') OJ No L 344, 31 . 12. 1993, p. 1 .